                 Case 1:20-cv-01807-SAB Document 9 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   VANG CHONG XIONG,                                 Case No. 1:20-cv-01807-SAB

12                   Plaintiff,                        ORDER ADVISING PARTIES OF STAY OF
                                                       ACTION PURSUANT TO GENERAL
13          v.                                         ORDER 615

14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17         On December 21, 2020, Vang Chong Xiong (“Plaintiff”) filed this action seeking judicial

18 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying an

19 application for disability benefits pursuant to the Social Security Act. On January 5, 2021, a
20 summons was returned executed demonstrating Defendant was served on December 28, 2020.

21 (ECF No. 8.)

22         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

23 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

24 Appellate Hearings Operations and may resume preparation of a certified copy of the

25 administrative record.

26 / / /
27 / / /

28 / / /


                                                   1
               Case 1:20-cv-01807-SAB Document 9 Filed 01/06/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      January 6, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
